Citation Nr: 0633381	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  00-14 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
rectum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, in which the RO denied the benefit sought 
on appeal.  The appellant, who had active service from March 
1967 to February 1970, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
In a June 2001 decision, the Board denied the appellant's 
claim.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2002 Order, the Court vacated the Board's June 
2001 decision and remanded the claim to the Board for 
readjudication.  The Board denied the appellant's claim again 
in a June 2003 decision.  The appellant appealed that 
decision to the Court.  Pursuant to an April 2004 Joint 
Motion for Remand, the Court vacated the Board's June 2003 
decision with instructions for readjudication consistent with 
the Joint Motion. See April 2004 Court Order.  Thereafter, 
the Board remanded the appellant's claim to the RO for 
further development in September 2004.  Subsequent to the 
completion of this development, the case was returned to the 
Board for further review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant served in Vietnam from June 1969 to 
February 1970; and it is presumed that he was exposed to 
herbicides during service.

3.  There is no medical evidence showing the appellant's 
adenocarcinoma of the rectum is related to his military 
service, to include exposure to herbicides.


CONCLUSION OF LAW

The appellant did not incur adenocarcinoma of the rectum as a 
result of his military service. 38 U.S.C.A. §§ 1110, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for adenocarcinoma of the rectum 
(hereinafter referred to as "rectal cancer"), VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

After receiving the Board's September 2004 remand, which 
notified the appellant that medical evidence demonstrating a 
relationship between his rectal cancer and Agent Orange 
exposure was needed to substantiate his claim, the appellant 
received a letter from the RO in October 2004 that fully 
satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The October 2004 letter informed 
the appellant that additional information or evidence was 
needed to support his service connection claim; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)(Pelegrini II).  

In addition, the Board observes that the appellant was also 
made aware that the VA had found that the credible evidence 
against an association between herbicide exposure and 
gastrointestinal cancer outweighed the credible evidence for 
such an association; and on this basis, the VA had determined 
that such an association does not exist. See September 2004 
remand, pgs. 4-5.  As such, the Board noted in its September 
2004 remand that any medical opinion submitted by the 
appellant in support of his claim would best be supported by 
occupational, environmental or scientific studies which 
showed that a positive association existed. Id., p. 5.  In 
response to this information, the appellant submitted several 
internet articles in support of his claim. See Center for 
Health, Environment and Justice Environmental Health Monthly 
More Cancer in Residents in Seveso, Italy, Vol. 11, No. 1 
(October 1998); LE Magazine Report (October 1999); Center for 
Health, Environment and Justice The American People's Dioxin 
Report Technical Support Document (November 1999);  
Environmental Health Perspective online Cancer Incident in 
Danish Phenoxy Herbicide Workers 1947 - 1993 (April 1998); 
Report to the Secretary of the Department of Veterans Affairs 
on the Association between Adverse Health Effects and 
Exposure to Agent Orange (May 1990); American Association for 
Cancer Research Occupational Exposure and Risk of Gastric 
Cancer in a Population-Based Case-Controlled Study, Vol. 59 
(December 1999).  

Although the October 2004 letter was not sent prior to the 
initial adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional Supplemental Statement of the Case was provided to 
the appellant in August 2005. 

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The Board also obtained an 
expert medical opinion in June 2006 addressing the likelihood 
that the appellant's rectal cancer is causally related to 
Agent Orange exposure. See June 2006 BVA letter requesting an 
expert medical opinion.   

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned to the 
appellant's claim are rendered moot, and no further notice is 
needed. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


B.  Law and Analysis 

In this case, the appellant asserts entitlement to service 
connection for rectal cancer on the basis of exposure to 
Agent Orange while in service. See August 1999 application 
for compensation; April 2001 VA Form 646.  Applicable law 
provides that service connection will be granted if it is 
shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).  No other 
condition other than one listed in 38 C.F.R. 
§ 3.309(a) will be considered chronic. 38 C.F.R. § 3.307(a).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence. See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

	1.  Presumptive service connection 

As set forth above, service connection may be presumed for 
residuals of Agent Orange exposure by the showing of two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam Era. See 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e). Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  In this case, the appellant's DD 214 Report of 
Transfer or Discharge form indicates that he served in 
Vietnam from June 1969 to February 1970 and that he received 
the Vietnam Service Medal and the Vietnam Campaign Medal.  
However, the appellant's rectal cancer is not a condition 
subject to presumptive service connection pursuant to 38 
C.F.R. § 3.309(e).  In fact, the National Academy of Sciences 
has reviewed the scientific studies on the relationship 
between gastrointestinal tract tumors (to include colon and 
rectal cancer) and exposure to herbicides, and the Secretary 
has concluded that a positive association does not exist. 68 
Fed. Reg. 27630-27641 (May 20, 2003).  Since the appellant 
has not been diagnosed with one of the specific diseases 
listed within 38 C.F.R. § 3.309(e), service connection on a 
presumptive basis is not available in this case.  

	2.  Direct service connection with proof of actual 
causation

However, even though the Secretary of Veterans Affairs has 
formally stated that a presumption of service connection 
based on exposure to herbicides used in Vietnam is not 
warranted for "any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted", the United States Court of Appeals 
for the Federal Circuit (the "Federal Circuit") has held 
that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis. See 68 Fed. Reg. 27630-27641 (May 20, 2003); 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994).  
The Federal Circuit made this finding on the basis that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act does not preclude a veteran from establishing 
direct service connection with proof of actual direct 
causation (proof that exposure during service caused the 
disease that appeared years later). Id.

In regards to direct service connection, the evidence of 
record reveals that the appellant was diagnosed with 
malignant rectal cancer in 1999 and underwent colon 
resection. See private medical records dated in May 1999 and  
May 2001 to May 2002.   The appellant maintains that his 
condition was caused by Agent Orange exposure. See April 2001 
VA 646; September 2005 written brief presentation.  In 
regards to the appellant's contentions, the Board observes 
that there is no medical evidence contained within the claims 
file establishing a possible relationship between Agent 
Orange exposure and rectal cancer.  The appellant's service 
medical records show no pertinent complaints or diagnoses; 
and this condition was not diagnosed until almost 30 years 
after his separation from service.  While the appellant's 
post-service medical records set forth his current diagnosis, 
they do not associate this diagnosis in any way to herbicide 
exposure. See private medical records dated from March 1998 
to May 2002.  In addition, the Board observes that the 
appellant has never stated that a medical professional told 
him a possible relationship exists between his rectal cancer 
and his military service, to include exposure to Agent 
Orange.  He has also never stated that he has had continuity 
of symptomatology or treatment related to this diagnosis 
since service. See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  

The only evidence submitted by the appellant in support of 
his claim consists of several internet articles that suggest 
a possible relationship between herbicide exposure and rectal 
cancer. See Center for Health, Environment and Justice 
Environmental Health Monthly More Cancer in Residents in 
Seveso, Italy, Vol. 11, No. 1 (October 1998); LE Magazine 
Report (October 1999); Center for Health, Environment and 
Justice The American People's Dioxin Report Technical Support 
Document (November 1999); Environmental Health Perspective 
online Cancer Incident in Danish Phenoxy Herbicide Workers 
1947 - 1993 (April 1998); Report to the Secretary of the 
Department of Veterans Affairs on the Association between 
Adverse Health Effects and Exposure to Agent Orange (May 
1990); American Association for Cancer Research Occupational 
Exposure and Risk of Gastric Cancer in a Population-Based 
Case-Controlled Study, Vol. 59 (December 1999).  The Board 
forwarded these articles with the appellant's claims file to 
an oncologist for an expert medical opinion as to the 
likelihood that the appellant's rectal cancer is causally 
related to Agent Orange exposure in Vietnam. See June 2006 
BVA letter requesting an expert medical opinion.  Such an 
opinion was provided in June 2006. See June 2006 medical 
opinion.      

In the June 2006 medical opinion, the medical expert 
indicated his review of the articles submitted in support of 
the appellant's claim.  He found these articles did not 
support the proposition that rectal cancer is causally 
related to herbicide exposure.  In this regard, the examiner 
indicated that two of the articles did not discuss any 
linkage between colon cancer/colorectal cancer and dioxin; 
and were thus not supportive of the appellant's assertion. LE 
Magazine Report (October 1999); American Association for 
Cancer Research Occupational Exposure and Risk of Gastric 
Cancer in a Population-Based Case-Controlled Study, Vol. 59 
(December 1999); see also Operation Ranch Hand Herbicide in 
Southeast Asia 1961-1971, pgs. 7-8 (publication date 
unknown).  Another article was found to be unpersuasive in 
light of the type of industrial accident involved, as the 
examiner indicated that the accident resulted in exposure of 
the test subjects to multiple carcinogenic compounds; and 
therefore a direct causal relationship between dioxin 
exposure and colorectal cancer development could not be 
established. Center for Health, Environment and Justice 
Environmental Health Monthly More Cancer in Residents in 
Seveso, Italy.  

In addition, the medical expert found that two other articles 
were not strong evidence in support of the appellant's claim 
as they revealed either no statistical increase in the 
incidence of rectal cancer to herbicide exposure or, if such 
an increase existed, it was of no statistical significance. 
Report to the Secretary of the Department of Veterans Affairs 
on the Association between Adverse Health Effects and 
Exposure to Agent Orange (May 1990); Environmental Health 
Perspective online Cancer Incident in Danish Phenoxy 
Herbicide Workers 1947 - 1993 (April 1998).  Lastly, the 
expert indicated that the validity of a study addressing a 
potential linkage between dioxin and colorectal cancer 
discussed in The American People's Dioxin Report Technical 
Support Document was questionable since the same study 
reported increased incidence of many other different tumor 
types in patients exposed to dioxin. See Center for Health, 
Environment and Justice The American People's Dioxin Report 
Technical Support Document (November 1999); June 2006 expert 
medical opinion.  As such, the article was not found to be 
persuasive evidence in support of the appellant's 
contentions.  After setting forth his opinions about the 
internet articles contained in the claims file, the examiner 
concluded that it was unlikely that the appellant's rectal 
cancer is causally related to Agent Orange exposure in 
Vietnam. June 2006 expert medical opinion.    

The Board finds that the June 2006 expert medical opinion is 
not only persuasive, but uncontroverted.  In making this 
finding, the Board acknowledges the appellant's assertion 
that the medical opinion is insufficient on the basis that it 
"is simply a refutation of evidence submitted by the 
veteran; nothing more." See July 2006 letter from the 
appellant's representative.  In addition, the appellant 
argues that the medical opinion is noncompliant with the 
Board's June 2006 medical opinion request; and that any 
reliance attached to it would be misplaced. Id.  The Board 
disagrees with the appellant's arguments.  

In the Board's view, the June 2006 medical expert in this 
case evaluated the record on appeal, particularly the 
evidence suggesting a possible association between herbicide 
exposure and rectal cancer (the internet articles), and 
furnished a medical opinion as requested by the Board. See 
June 2006 BVA letter requesting an expert medical opinion; 
June 2006 expert medical opinion.  In doing so, the expert 
appears to have thoroughly analyzed the evidence of record 
and performed his own research when necessary to address the 
medical question presented to him.  For instance, when unable 
to locate a supporting citation contained within the Report 
to the Secretary of the Department of Veterans Affairs on the 
Association between Adverse Health Effects and Exposure to 
Agent Orange (May 1990), the expert researched and then cited 
to a similar and more recent article that discussed cancer 
incidence among male pulp and paper workers in Norway. June 
2006 expert medical opinion.  He found that the more recent 
article did not support the appellant's claim. Id. ("No 
increase in the incidence of colorectal cancer is noted [in 
this article]").  Based upon the detail of the medical 
opinion and obvious effort of the expert to address the 
medical question presented on appeal, the Board finds that 
the June 2006 medical opinion does not constitute a simple 
"refutation" of the appellant's evidence but rather is an 
evaluation of the medical evidence as a whole.  As such, the 
expert opinion satisfies the Board's June 2006 request; and 
the Board finds it to be persuasive.  

In making this finding, the Board recognizes the appellant's 
sincere belief that his rectal cancer was caused by exposure 
to Agent Orange during service.  However, the appellant has 
not been shown to have the requisite training or expertise to 
offer an opinion that requires medical expertise, such as the 
etiology of his cancer. Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As such, his opinion does not contradict or 
rebut the medical evidence of record.  Therefore, while 
viewing the June 2006 expert medical opinion in conjunction 
with the appellant's service medical records and post-service 
medical records, the Board finds that the preponderance of 
the evidence is against the appellant's claim.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as a preponderance of the 
evidence against the appellant's claim, the doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for adenocarcinoma of the 
rectum is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


